                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Selene Withers,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:19-cv-00203-RJC-DCK
                                      )
                 vs.                  )
                                      )
                                      )
      Kevin K. McAleenan, et al       )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 9, 2021 Order.

                                               June 9, 2021




      Case 3:19-cv-00203-RJC-DCK Document 30 Filed 06/09/21 Page 1 of 1
